Exhibit 99.2 LEASE RESERVE AND INTEREST CARRY GUARANTEE LEASE RESERVE AND INTEREST CARRY GUARANTEE (this “Guarantee”) made as of the 29th day of September, 2008 by MAGUIRE PROPERTIES, L.P., a Maryland limited partnership (“Guarantor”), having an office at 355 South Grand Avenue, Suite 3300, Los Angeles, California 90071, in favor of EUROHYPO AG, NEW YORK BRANCH, having its principal office at 1114 Avenue of the Americas, New York, New York 10036, as Administrative Agent for the Lenders referred to below (in such capacity, together with its successors in such capacity, the “Administrative Agent”). W I T N E S S E T H: WHEREAS, MAGUIRE PARTNERS-PLAZA LAS FUENTES, LLC, a Delaware limited liability company (“Borrower”), certain lenders (collectively, the “Lenders”), the Administrative Agent and Wells Fargo Bank, N.A., as Syndication Agent and as a Lender, are parties to a Loan Agreement dated as of the date hereof (said Loan Agreement, as modified, amended, supplemented and in effect from time to time, being herein called the “Loan Agreement”; and, except as otherwise herein expressly provided, all terms defined in the Loan Agreement are being used herein as defined therein), which Loan Agreement provides, among other things, for Loans to be made by the Lenders to Borrower in an aggregate principal amount not exceeding $100,000,000 in connection with the Project, such Loans to be (i) evidenced by, and repayable with interest thereon in accordance with, various Notes to be executed and delivered to the respective order of the Lenders and (ii) secured by, among other things, the Mortgage; capitalized terms used but not separately defined herein shall have the meanings ascribed to such terms in the Loan Agreement; WHEREAS, Guarantor owns one hundred percent (100%) of the ownership in Borrower and as a result shall directly benefit from the making of the Loans by the Lenders to Borrower; and WHEREAS, the Lenders are unwilling to make the Loans unless this Guarantee is executed by Guarantor and delivered to the Administrative Agent and the Lenders. NOW, THEREFORE, in order to induce the Lenders to make the Loans, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby agrees to guarantee the Guaranteed Obligations (as hereinafter defined) upon the following terms: Section 1.Guarantee. 1.01.Guarantee. (a)Guarantor hereby absolutely, unconditionally and irrevocably assumes liability for, and hereby guarantees payment to Administrative Agent (on behalf of Lenders) of Borrower’s obligations under Section 4.7 and Section 4.8 of the Loan Agreement, including without limitation, Borrower’s obligations (subject to the applicable limits set forth in said Section) to (i) deposit with Administrative Agent the Defaulting Tenant Lease Reserve Amount with respect to any applicable Defaulting Tenant (or, in lieu of such deposit, to deliver to Administrative Agent a Collateral Letter of Credit in the amount of the applicable Defaulting 1 Tenant Lease Reserve Amount), (ii) deposit with Administrative Agent the applicable Defaulting Tenant Interest Reserve Amount with respect to any applicable Defaulting Tenant (or, in lieu of such deposit, to deliver to Administrative Agent a Collateral Letter of Credit in the amount of the applicable Defaulting Tenant Interest Reserve Amount), (iii) deposit the Monthly East West Tenant Improvement Amount into the Leasing Reserve Fund pursuant to Section 4.8(1) of the Loan Agreement, and (iv) deposit the Monthly McCormicks Rent Credit Amount into the Leasing Reserve Fund pursuant to Section 4.8(1) of the Loan Agreement.These foregoing obligations shall apply regardless of whether the Defaulting Tenant, East West or McCormicks shall be a debtor in any bankruptcy or insolvency proceeding or shall have made in any such proceeding any election to assume or reject its lease, and the obligations in clauses (i) and (ii) above shall apply regardless of whether Borrower shall have exercised any right to terminate or modify the applicable Defaulting Tenant’s lease following any default by the Defaulting Tenant thereunder. (b)Without limiting the other obligations of Guarantor hereunder, if the Administrative Agent (or its designee) shall acquire the Project upon a foreclosure under the Deed of Trust, a transfer in lieu of foreclosure, or otherwise, as a result of the failure of the Borrower to pay the Loans and all other amounts due thereon in full upon the Maturity Date (whether at scheduled maturity, by acceleration or otherwise), and if there shall occur at any time thereafter any default by any Defaulting Tenant (as such term is defined in the Loan Agreement as supplemented herein) under its lease during the remaining term thereof (as in effect on the date hereof or pursuant to any modification entered into prior to any such foreclosure, transfer in lieu of foreclosure or other acquisition), but prior to the applicable Defaulting Tenant Cut-Off Date (as hereinafter defined), then Guarantor shall pay to the Administrative Agent for the benefit of the Lenders an amount in cash equal to the sum of (A) the Applicable Portion (as hereinafter defined) of the applicable Defaulting Tenant Lease Reserve Amount with respect to such Defaulting Tenant and (B) the Applicable Portion of the applicable Defaulting Tenant Interest Reserve Amount with respect to such Defaulting Tenant, which amounts shall not be applied to reduce any remaining balance of the Loans and shall not be held in any reserve fund established under the Loan Agreement.IT IS AGREED THAT SUCH PAYMENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT (ON BEHALF OF THE LENDERS) AS LIQUIDATED DAMAGES TO COMPENSATE THE ADMINISTRATIVE AGENT AND THE LENDERS FOR THE LOSSES, DAMAGES, COSTS AND EXPENSES THAT THEY HAVE INCURRED OR ARE ANTICIPATED TO INCUR AS A RESULT OF THE DEFAULTING TENANT’S DEFAULT UNDER ITS LEASE (WHICH LOSSES AND DAMAGES MAY INCLUDE, WITHOUT LIMITATION, LOSSES, COSTS AND EXPENSES THAT MAY BE INCURRED WITH RESPECT TO THE RETENANTING OR IMPROVEMENT OF THE APPLICABLE DEFAULTING TENANT’S PREMISES AND LOSSES THAT MAY BE INCURRED IN CONNECTION WITH A SALE OR OTHER DISPOSITION OF THE PROJECT FOLLOWING A FORECLOSURE SALE, DEED IN LIEU OF FORECLOSURE OR OTHER EXERCISE OF REMEDIES).THE PARTIES ACKNOWLEDGE AND AGREE THAT THE ACTUAL LOSSES, DAMAGES, COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES AMOUNT AS DETERMINED IN ACCORDANCE WITH THE FOREGOING IS A REASONABLE ESTIMATE OF THE LOSSES, DAMAGES, COSTS AND EXPENSES THAT THE ADMINISTRATIVE AGENT AND THE 2 LENDERS WOULD INCUR ON ACCOUNT OF ANY SUCH DEFAULT BY A DEFAULTING TENANT, AND THAT SUCH LIQUIDATED DAMAGES AMOUNT IS NOT INTENDED AS A FORFEITURE OR PENALTY.GUARANTOR IRREVOCABLY WAIVES ANY RIGHTS AS AGAINST THE OWNER OF THE PROPERTY FOR CONTRIBUTION, REIMBURSEMENT, RECOUPMENT, SUBROGATION OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS ON ACCOUNT OF EQUITABLE PRINCIPLES), ON ACCOUNT OF THE PAYMENT OF ANY SUCH LIQUIDATED DAMAGES AMOUNT DESCRIBED IN THIS SECTION 1.01(b). As used in this Section 1.01(b), the following terms shall have the meanings set forth below: (A)“Applicable Portion” means the percentage of the applicable Defaulting Tenant Lease Reserve Amount and Defaulting Tenant Interest Reserve Amount set forth as follows: (I)During the period commencing on the Defaulting Tenant Burn-Off Commencement Date and ending on the last day of the fifteen (15) month period thereafter, the Applicable Portion shall equal one hundred percent (100%). (II)During the period commencing on the first day of the sixteen (16) month period commencing on the Defaulting Tenant Burn-Off Commencement Date and ending on the last day of the eighteen (18) month period thereafter, the Applicable Portion shall equal seventy-five percent (75%). (III)During the period commencing on the first day of the nineteen (19) month period commencing on the Defaulting Tenant Burn-Off Commencement Date and ending on the last day of the twenty-one (21) month period thereafter, the Applicable Portion shall equal fifty percent (50%). (IV)During the period commencing on the first day of the twenty-two (22) month period commencing on the Defaulting Tenant Burn-Off Commencement Date and ending on the Defaulting Tenant Cut-Off Date, the Applicable Portion shall equal twenty-five percent (25%). (V)Following the Defaulting Tenant Cut-Off Date, the Applicable Portion shall equal zero percent (0%). (B)“Defaulting Tenant” has the meaning set forth in the Loan Agreement, provided however, that if East West or Fannie Mae has failed to make a scheduled lease payment (regardless of whether any cure or grace period applicable thereto has expired) under its lease at any time prior to the Defaulting Tenant Cut-Off Date, then such tenant shall be a Defaulting Tenant hereunder regardless of whether the 45-day period with respect to such failure, as set forth in the definition of “Monetary Lease Default” in the Loan Agreement, has expired prior to the Defaulting Tenant Cut-Off Date, so long as such 45 day period with respect to such failure expires either prior to, on or subsequent to the Defaulting Tenant Cut-Off Date.Further, for purposes of measuring when East West or Fannie Mae has become a Defaulting Tenant for purposes of the periods set forth in the definition of “Applicable Portion,” such tenant shall be deemed to have become a Defaulting Tenant upon its original failure to make a scheduled lease payment (regardless of whether any cure or grace period applicable thereto has expired) under its lease, regardless of when the 45-day period with respect to such failure, as set forth in the 3 definition of “Monetary Lease Default” in the Loan Agreement, expires, so long as such 45 day period with respect to such failure does expire.Accordingly, as an example, if East West or Fannie were to fail to make a scheduled lease payment under its lease during the period described in clause (I) of the definition of “Applicable Portion,” and the 45-day period with respect to such failure, as set forth in the definition of “Monetary Lease Default” in the Loan Agreement, expires during the period described in clause (II) of the definition of “Applicable Portion,” the default shall be deemed to have occurred during the period described in clause (I) of such definition, so that the relevant Applicable Portion on account of such default shall be the 100% portion stated in clause (I). (C)“Defaulting Tenant Burn-Off Commencement Date” means the date on which the Project has been transferred pursuant to a foreclosure or transfer in lieu of foreclosure. (D)“Defaulting Tenant Cut-Off Date” means the last day of the twenty-four (24) month period commencing on such Defaulting Tenant Burn-Off Commencement Date. (c)Without limiting the other obligations of Guarantor hereunder, if the Administrative Agent (or its designee) shall acquire the Project upon a foreclosure under the Deed of Trust, a transfer in lieu of foreclosure, or otherwise, as a result of the failure of the Borrower to pay the Loans and all other amounts due thereon in full upon the Maturity Date (whether at scheduled maturity, by acceleration or otherwise), and if at such time there remains any unpaid amount of the Outstanding East West Bank TI Obligation under the East West Lease (as in effect on the date hereof or pursuant to any modification entered into prior to any such foreclosure, transfer in lieu of foreclosure or other acquisition) or any unpaid amount of the Outstanding McCormicks Rent Credit Obligation under the McCormicks Lease (as in effect on the date hereof or pursuant to any modification entered into prior to any such foreclosure, transfer in lieu of foreclosure or other acquisition), then Guarantor shall pay to the Administrative Agent for the benefit of the Lenders an amount in cash equal to the remaining balance of the Outstanding East West Bank TI Obligation and the Outstanding McCormicks Rent Credit Obligation at such time, which amount shall not be applied to reduce any remaining balance of the Loans and shall not be held in any reserve fund established under the Loan Agreement.IT IS AGREED THAT SUCH PAYMENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT (ON BEHALF OF THE LENDERS) AS LIQUIDATED DAMAGES TO COMPENSATE THE ADMINISTRATIVE AGENT AND THE LENDERS FOR THE LOSSES, DAMAGES, COSTS AND EXPENSES THAT THEY HAVE INCURRED OR ARE ANTICIPATED TO INCUR AS A RESULT OF THE OBLIGATIONS THAT WILL BE OWED TO EAST WEST AND MCCORMICKS, UPON OR FOLLOWING ANY ACQUISITION OF THE PROJECT UPON A FORECLOSURE UNDER THE DEED OF TRUST, A TRANSFER IN LIEU OF FORECLOSURE, OR OTHERWISE, ON ACCOUNT OF THE UNPAID AMOUNTS OF THE OUTSTANDING EAST WEST BANK TI OBLIGATION AND THE OUTSTANDING MCCORMICKS RENT CREDIT OBLIGATION (WHICH LOSSES AND DAMAGES MAY INCLUDE, WITHOUT LIMITATION, LOSSES THAT MAY BE INCURRED IN CONNECTION WITH THE DISPOSITION OF THE PROJECT FOLLOWING A FORECLOSURE SALE, DEED IN LIEU OF FORECLOSURE OR OTHER EXERCISE OF REMEDIES).THE PARTIES ACKNOWLEDGE AND AGREE THAT THE ACTUAL LOSSES, DAMAGES, COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE 4 CIRCUMSTANCES EXISTING ON THE DATE OF THIS GUARANTY, THE LIQUIDATED DAMAGES AMOUNT AS DETERMINED IN ACCORDANCE WITH THE FOREGOING IS A REASONABLE ESTIMATE OF THE LOSSES, DAMAGES, COSTS AND EXPENSES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS WOULD INCUR ON ACCOUNT OF OBLIGATIONS THAT WILL BE OWED TO EAST WEST AND MCCORMICKS UPON OR FOLLOWING ANY ACQUISITION OF THE PROJECT UPON A FORECLOSURE UNDER THE DEED OF TRUST, A TRANSFER IN LIEU OF FORECLOSURE, OR OTHERWISE, ON ACCOUNT OF THE UNPAID AMOUNTS OF THE OUTSTANDING EAST WEST BANK TI OBLIGATION AND THE OUTSTANDING MCCORMICKS RENT CREDIT OBLIGATION, AND THAT SUCH LIQUIDATED DAMAGES AMOUNT IS NOT INTENDED AS A FORFEITURE OR PENALTY.GUARANTOR IRREVOCABLY WAIVES ANY RIGHTS AS AGAINST THE OWNER OF THE PROPERTY FOR CONTRIBUTION, REIMBURSEMENT, RECOUPMENT, SUBROGATION OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS ON ACCOUNT OF EQUITABLE PRINCIPLES), ON ACCOUNT OF THE PAYMENT OF ANY SUCH LIQUIDATED DAMAGES AMOUNT DESCRIBED IN THIS SECTION 1.01(c). (d)Guarantor acknowledges and agrees that the Administrative Agent, for the benefit of the Lenders, may assign all rights, claims and causes of action against Guarantor arising under Sections 1.01(a), (b) or (c) to any Person who acquires the Loans, or to any Person who acquires the interest of Borrower in and to the Project encumbered pursuant to the Deed of Trust upon foreclosure or transfer in lieu of foreclosure under the Deed of Trust or otherwise, or to any Person who acquires the interest of Borrower in and to the Project encumbered pursuant to the Deed of Trust following any such foreclosure or transfer in lieu of foreclosure under the Deed of Trust, and that such Persons may assign such rights, claims and causes of action to their respective successors and assigns. The foregoing obligations guaranteed pursuant to this Section 1.01 are, collectively, the “Guaranteed Obligations.” 1.02.Obligations Unconditional.The obligations of Guarantor under this Guarantee are absolute and unconditional, irrespective of the value, genuineness, validity, regularity or enforceability of the Loan Documents, or any substitution, release or exchange of any other guaranty of or security for any of the Guaranteed Obligations or the Loan, and, to the fullest extent permitted by Applicable Law, irrespective of any other circumstance whatsoever which might otherwise constitute a legal or equitable discharge or defense of a surety or guarantor, it being the intent of this Section 1.02 that the obligations of Guarantor hereunder shall be absolute and unconditional under any and all circumstances and shall not be released, discharged or in any way affected or impaired by any thing, event, happening, matter, circumstance or condition whatsoever (whether or not Guarantor shall have any knowledge or notice thereof or shall consent thereto).In furtherance of the foregoing and without limiting the generality thereof, Guarantor agrees as follows: (a)This Guarantee is a guaranty of payment and performance when due and not of collection. (b)The obligations of Guarantor hereunder are independent of the obligations of the Borrower, Operating Lessee or Guarantor under the other Loan Documents to which they are a party and the obligations of any other guarantor of the obligations of the Borrower or 5 Operating Lessee under the Loan Documents, and a separate action or actions may be brought and prosecuted against Guarantor whether or not any action is brought against the Borrower or Operating Lessee and whether or not the Borrower or Operating Lessee is joined in any such action or actions. (c)Payment, performance or completion by Guarantor, or any other guarantor, of a portion, but not all, of the Guaranteed Obligations shall in no way limit, affect, modify or abridge Guarantor’s liability for any portion of the Guaranteed Obligations which has not been paid, performed or completed.Without limiting the generality of the foregoing, if Administrative Agent (or any of the Lenders) is awarded a judgment in any suit brought to enforce Guarantor’s covenant to pay, perform or complete a portion of the Guaranteed Obligations, such judgment shall not be deemed to release Guarantor from its covenant to pay, perform or complete the portion of the Guaranteed Obligations that is not the subject of such suit. (d)The Administrative Agent on behalf of the Lenders (subject to the terms of the Loan Documents), upon such terms as it deems appropriate, without notice or demand and without affecting the validity or enforceability of this Guarantee or giving rise to any reduction, limitation, impairment, discharge or termination of Guarantor’s liability hereunder, from time to time may (i) renew, extend, accelerate, increase the rate of interest on, or otherwise change the time, place, manner or terms of payment or performance under the Loan Documents, (ii) settle, compromise, release or discharge, or accept or refuse any offer of performance with respect to, or substitutions for, the Guaranteed Obligations or any Loan Document and/or subordinate the payment of the same to the payment of any other obligations; (iii) request and accept other guaranties of any of the Borrower’s or Operating Lessee’s obligations under the Loan Documents and take and hold security for the payment or performance of this Guarantee or the Loan Documents; (iv) release, surrender, exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or modify, with or without consideration, any security for payment or performance of the Borrower’s or Operating Lessee’s obligations under the Loan Documents, any other guaranties of the Loan, or any other obligation of any Person (including any other guarantor) with respect to the Loan; (v) enforce and apply any security now or hereafter held by or for the benefit of Administrative Agent and the Lenders in respect of this Guarantee or the Loan and direct the order or manner of sale thereof, and to bid at any such sale, or exercise any other right or remedy that Administrative Agent or the Lenders may have against any such security, in each case as in its discretion may determine consistent with any applicable security agreement, including foreclosure on any such security pursuant to one or more judicial or nonjudicial sales, even though such action operates to impair or extinguish any right of reimbursement or subrogation or other right or remedy of the Guarantor against the Borrower or Operating Lessee or any security for the Guaranteed Obligations; and (vi) exercise any other rights available to it under the Loan Documents.Guarantor authorizes Administrative Agent (on behalf of the Lenders) at any time in its discretion to direct the order and manner of any sale of all or any part of any security now or later held for the Guaranteed Obligations or this Guarantee, and to bid to at any such sale, to apply any payments or recoveries from the Borrower, Operating Lessee, Guarantor or any other source, and any proceeds of any security, to the Guaranteed Obligations in such manner, order and priority as Administrative Agent (on behalf of the Lenders) may elect (whether or not those obligations are guaranteed by this Guarantee or secured at the time of the application).Administrative Agent may take any of the foregoing actions upon any terms and conditions as Administrative Agent may elect, without giving notice to Guarantor or obtaining the consent of Guarantor and without affecting the liability of Guarantor to Administrative Agent or the Lenders. 6 (e)Except as expressly provided in Sections 1.02(c) and 1.02(d), this Guarantee and the obligations of Guarantor hereunder shall be valid and enforceable and shall not be subject to any reduction, limitation, impairment, discharge or termination for any reason (other than payment in full of the outstanding Loan, together with all other amounts due to the Administrative Agent and the Lenders under the Loan Documents or performance in full of the Guaranteed Obligations), including, without limitation, the occurrence of any of the following, whether or not Guarantor shall have had notice or knowledge of any of them: (i) any failure or omission to assert or enforce or agreement or election not to assert or enforce, or the stay or enjoining, by order of court, by operation of law or otherwise, of the exercise or enforcement of, any claim or demand or any right, power or remedy (whether arising under the Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed Obligations or the Loan Documents, or with respect to any other guaranty of or security for the payment or performance of the Guaranteed Obligations or the Loan; (ii) any rescission, waiver, amendment or modification of, or any consent to departure from, any of the terms or provisions (including without limitation provisions relating to events of default) of the Loan Documents, or of any other guaranty or security for the Guaranteed Obligations or the Loan, in each case whether or not in accordance with the terms of the Loan Documents or any agreement relating to such other guaranty or security; (iii) any Loan Document, at any time being found to be illegal, invalid or unenforceable with respect to the Borrower or Operating Lessee; (iv) the application of payments received from any source (other than payments received pursuant to this Guarantee or the other Loan Documents or from the proceeds of any security for the Guaranteed Obligations or the Notes except to the extent such security also serves as collateral for indebtedness other than the Guaranteed Obligations or the Notes) to the payment of indebtedness other than the Loan, even though Administrative Agent and/or the Lenders might have elected to apply such payment to any part or all of the Loan; (v) Administrative Agent’s consent to the change, reorganization or termination of the ownership structure or existence of the Borrower or Operating Lessee or any of their Affiliates and to any corresponding restructuring of the Loan, including, without limitation, the Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a security interest in any collateral which secures any of the Loan, including, without limitation, the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims that the Borrower or Operating Lessee may assert against Administrative Agent or any of the Lenders in respect of the Loan, including, without limitation, the failure of consideration, breach of warranty, payment, statute of frauds, statute of limitations, accord and satisfaction and usury, other than payment or performance of such obligations under the Loan Documents to the extent encompassed in the Guaranteed Obligations; (viii) the acquisition or transfer of title to the Project to Administrative Agent, any of the Lenders, any Affiliate of the Lenders or any designee of Administrative Agent or the Lenders (including, without limitation, any purchaser through foreclosure, deed in lieu or otherwise) and (ix) any act or event which might otherwise discharge, reduce, limit or modify Guarantor’s obligations under this Guarantee; any waiver, extension, modification, forbearance, delay or other act or omission of Administrative Agent or the Lenders, or their failure to proceed promptly or otherwise as against the Borrower, Operating Lessee, Guarantor or any security; any action, omission or circumstance which might increase the likelihood that Guarantor may be called upon to perform under this Guarantee or which might affect the rights or remedies of Guarantor as against the Borrower or Operating Lessee; any dealings occurring at any time between the Borrower or Operating Lessee and Administrative Agent or any Lender, whether relating to the Guaranteed Obligations or otherwise; and any other act or thing or omission, or delay to do any other act or thing, which may or might in any manner or to any extent vary the risk of Guarantor as an obligor in respect of the Guaranteed Obligations. 7 (f)Whether or not Guarantor’s obligations under this Guarantee are subject to any maximum dollar amount or any other limitation expressly set forth in this Guarantee, Guarantor’s liability under this Guarantee shall not be impaired, reduced or affected by reason of Administrative Agent’s and/or any Lender’s application of any payments received from any source (i) to the payment of any obligation or indebtedness of Borrower or Operating Lessee which is not part of the Guaranteed Obligations, even though Administrative Agent and/or any such Lender might lawfully have elected to apply such payment to any part or all of the Guaranteed Obligations or (ii) to the payment of any of the Guaranteed Obligations (whether or not such payment might reduce the outstanding amount of the Guaranteed Obligations to a sum that is less than the maximum dollar liability, if any, of Guarantor expressly set forth herein), unless and until such payment shall have become indefeasible, the amount so paid shall no longer be available for future advance under the Loan, and the Loan and all other Guaranteed Obligations shall have been indefeasibly paid and performed in full; it being the intention of the parties that, notwithstanding any payments applied in reduction of the Guaranteed Obligations from any source, Guarantor shall be and remain fully liable for the payment of all of the Guaranteed Obligations until the Loan and all other Guaranteed Obligations have been indefeasibly paid and performed in full.As used herein, an “indefeasible” payment shall mean and refer to a payment that is no longer subject to potential disaffirmance, impairment, set aside, offset, recoupment, defeasance, recovery, disallowance, or recapture pursuant to the provisions of any federal or state law, regulation or order applicable to or governing creditors’ rights, including without limitation Title 11 of the United States Code, as amended, either by reason of the passage of time following such payment or the final judgment of a court of competent jurisdiction establishing the unassailable right of the party receiving such payment to retain such payment without reduction, offset, or other impairment. 1.03.Waivers by Guarantor.To the fullest extent permitted by applicable Law, Guarantor hereby waives, for the benefit of Administrative Agent and the Lenders: (a)any right to require Administrative Agent or the Lenders, as a condition of payment or performance by Guarantor, to (i) proceed against the Borrower, Operating Lessee, any other guarantor of the Guaranteed Obligations, any Defaulting Tenant, East West, McCormicks or any other Person, (ii) proceed against or exhaust any security held from the Borrower, Operating Lessee, any other guarantor, any Defaulting Tenant, East West, McCormicks or any other Person, (iii) proceed against or have resort to any balance of any deposit account or credit on the books of the Lenders in favor of the Borrower, Operating Lessee, any Defaulting Tenant, East West, McCormicks or any other Person, or (iv) pursue any other remedy in the power of Administrative Agent or any of the Lenders whatsoever; (b)any defense arising by reason of the incapacity, lack of authority or any disability or other defense of the Borrower, Operating Lessee, any Defaulting Tenant, East West or McCormicks, including, without limitation, any defense based on or arising out of the lack of validity or the unenforceability of the Guaranteed Obligations or any agreement or instrument related thereto or by reason of the cessation of the liability of the Borrower or Operating Lessee, any Defaulting Tenant, East West or McCormicks from any cause other than payment and performance in full of the Guaranteed Obligations; (c)any defense based upon any statute or rule of law which provides that the obligation of a surety must be neither larger in amount nor in other respects more burdensome than that of the principal; 8 (d)any defense based upon Administrative Agent’s or any of the Lender’s errors or omissions in the administration of the Loan, including, without limitation, the Guaranteed Obligations, except behavior which amounts to, willful misconduct, gross negligence, illegal acts or bad faith; (e)(i) any principles or provisions of law, statutory or otherwise, which are or might be in conflict with the terms of this Guarantee and any legal or equitable discharge of Guarantor’s obligations hereunder (other than payment, performance and completion of the Guaranteed Obligations or the Loan in full), (ii) the benefit of any statute of limitations affecting Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims and (iv) promptness, diligence and any requirement that Administrative Agent or any of the Lenders protect, secure, perfect or insure any security interest or lien or any property subject thereto; (f)notices, demands, presentments, protests, notices of protest, notices of dishonor and notices of any action or inaction, notices of default under the other Loan Documents or any agreement or instrument related thereto, notices of any renewal, extension or modification of the Guaranteed Obligations or any agreement related thereto, notices of any extension of credit to the Borrower or Operating Lessee and any right to consent to any thereof; (g)any release, discharge, modification, impairment or limitation of the liability of the Borrower or Operating Lessee, any Defaulting Tenant, East West or McCormicks to Administrative Agent or the Lenders, whether consented to by Administrative Agent or the Lenders, consensual or arising by operation of law or any proceedings in bankruptcy or reorganization, or from any other cause; (h)any defense based on any rejection or disaffirmance of the Guaranteed Obligations, or any part thereof, or any security held therefor, in any such proceedings in bankruptcy or reorganization; (i)any defense based on any action taken or omitted by Administrative Agent or the Lenders in any proceedings in bankruptcy or insolvency involving the Borrower or Operating Lessee, any Defaulting Tenant, East West or McCormicks, including any election to have their claim allowed as being secured, partially secured or unsecured, any extension of credit by Administrative Agent or the Lenders to the Borrower or Operating Lessee, any Defaulting Tenant, East West or McCormicks in any proceedings in bankruptcy or insolvency, and taking and holding by Administrative Agent or the Lenders of any security for any such extension of credit; and (j)any defense or benefits that may be derived from or afforded by law which limit the liability of or exonerate guarantors or sureties, or which may conflict with the terms of this Guarantee, other than payment or performance of such obligations under the Loan Documents. 1.04Additional Waivers.Without implying that this Guarantee is intended to be governed by the laws of any state other than the state of New York, and without limiting any of the other provisions and waivers set forth in this Guarantee, Guarantor further agrees as follows: 9 (a)Guarantor agrees that while an Event of Default exists, Administrative Agent may elect to foreclose either nonjudicially or judicially against any real or personal property security (including, without limitation, the Project) it holds for the obligations of Borrower or Operating Lessee under the Loan Documents, or any part thereof, or accept an assignment of any such security in lieu of foreclosure, or compromise or adjust any part of such obligations, or make any other accommodation with Borrower, Operating Lessee or Guarantor, or exercise any other remedy against Borrower or Operating Lessee or any security.No such action by Administrative Agent will release or limit the liability of Guarantor to Administrative Agent or any Lender, who shall remain liable under this Guarantee after the action, even if the effect of that action is to deprive Guarantor of the right to collect reimbursement from Borrower, Operating Lessee or any other person for any sums paid to Administrative Agent or any Lender, or Guarantor’s rights of subrogation, contribution, or indemnity against
